El Jitez Asociado Sk. MacLeaby,
emitió la siguiente opinión del Tribunal.
En esta causa no hay p«legro de excepciones ni informe con respecto á los hechos. El demandado Juan Maduro fué acusado el día primero de Setiembre de 1904 por el delito de seducción de acuerdo con la sección No. 261 del Código Penal. Se declaró no culpable y fué juzgado el 24 de Octubre siguiente. Pué declarado culpable y con-denado el 29 de Octubre, á pagar una multa de setenta dollars. Apeló de esta sentencia pero no estuvo represen-tado en esta Corte por abogado alguno. Nada aparece de los autos tendente á demostrar que ha sido privado de los derechos que todo acusado tiene según la ley. El castigo es sumamente benigno si se tiene en cuenta que el Código castiga el delito expresado con multa máxima de $5,000 ó cinco años de prisión en la Penitenciaría, ó con ambas penas á discreción del Tribunal. No habiendo motivo en los autos para la revocación de la sentencia debe confir-marse la sentencia pronunciada por la Corte de Distrito.

Confirmada:

Jueces concurrentes: Sres. Presidente Quiñones, y Aociados, Hernández y Higueras.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.